Citation Nr: 1043812	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
major depression with generalized anxiety, currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
degenerative changes of the thoracic spine, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision by the RO in Albuquerque, New 
Mexico that denied an increase in a 30 percent rating for 
service-connected major depression with generalized anxiety. 

There is another issue which is not before the Board.  In a May 
2006 rating decision, the RO denied an effective date prior to 
November 3, 2003 for the grant of a 10 percent rating for 
degenerative changes of the thoracic spine.  A notice of 
disagreement was received from the Veteran as to this issue in 
October 2006.  A statement of the case was issued in December 
2007.  As a timely substantive appeal has not been received from 
the Veteran as to this issue, it is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for an increased rating for major depression with 
generalized anxiety.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA psychiatric examinations in November 
2002, January 2004, and January 2006.  These compensation and 
pension examinations were all conducted prior to her October 2006 
claim for an increased rating for service-connected major 
depression with generalized anxiety, and the January 2006 VA 
examination was conducted without review of the claims file.  In 
addition, she has asserted that her psychiatric disorder has 
worsened since her last VA examination, with more frequent panic 
attacks, and both she and her representative have requested 
another VA examination.  

Although pertinent VA mental health treatment records dated in 
2008 are on file, the Board finds that in light of the above, 
another VA psychiatric examination is warranted to determine the 
current level of severity of the service-connected major 
depression with generalized anxiety, with a description by the 
examiner of the functional effects of this disability.  38 C.F.R. 
§ 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1995).  The examiner should be asked to 
review the claims file in connection with the examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Moreover, the Board notes that the RO repeatedly, and 
unsuccessfully, attempted to obtain private medical records from 
S.C., Ph.D., a private psychologist who treated the Veteran in 
2006.  The RO properly notified the Veteran of these unsuccessful 
attempts.  The Veteran is advised that she may submit pertinent 
medical records from this or any other treatment provider.

In a May 2006 rating decision, the RO denied an increase in a 10 
percent rating for service-connected degenerative changes of the 
thoracic spine.  In a September 2006 statement, the Veteran 
disagreed with the 10 percent rating, asserting that her 
disability was more disabling than currently evaluated.  The 
Board finds that the September 2006 statement is a timely notice 
of disagreement for an increased rating for the thoracic spine 
disability.

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran, addressing the issue of entitlement 
to an increased rating for degenerative 
changes of the thoracic spine.  The Veteran 
must be advised of the time limit in which 
she may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further appellate 
consideration, if otherwise in order.

2.  Ask the Veteran to provide the names and 
addresses of all VA or private medical care 
providers who have treated her for a 
psychiatric disorder since October 2006.  
After securing any necessary releases, obtain 
any records which are not duplicates of those 
in the claims file.

3.  After completion of the foregoing, 
schedule the Veteran for a VA examination to 
determine the current level of severity of 
her service-connected major depression with 
generalized anxiety.  All necessary tests and 
studies should be performed.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  

The examiner is asked to comment on the level 
of occupational and social impairment 
resulting from the Veteran's service-
connected major depression with generalized 
anxiety.  

The examiner should provide a rationale for 
any opinion provided.

4.  Thereafter, readjudicate the appeal for 
an increased rating for the service-connected 
major depression with generalized anxiety, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



